DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 31 is sufficient to overcome all prior grounds of rejection.  Leddy (US 6,207,313) fails to teach the electrochemical cell having an electrolyte comprising a ligated lanthanide and/or actinide compound (emphasis added) as now required by claim 31.  Applicant’s additional arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note that the reference utilized in the rejection grounds below, Yazami (US 2010/0266907) was cited on the IDS filed by Applicant on 18 March 2022.  However, the reference was already of record, as cited on the IDS filed by Applicant on 10 January 2019 (document A26).  Therefore, the new rejection grounds presented below are not dependent upon the Yazami reference having been cited on the most recent IDS, and rather because of the amendment in scope to claim 31.  This distinction is necessary to clarify for the requirements of making this Office action final.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazami (US 2010/0266907).
Yazami teaches (see abstract, claims 1, 6, 7, and 21, paragraphs [0027] and [0199]-[0201], fig. 14) an electrochemical cell (e.g. a metal-air battery) comprising a cathode (electrode 1), an anode (electrode 2), an electrolyte (solution 2) disposed between the cathode and the anode, the electrolyte comprising both a metal oxide such as cerium oxide (note that cerium is a lanthanide element) and a “metal oxide dissolution enhancer”, such as a crown ether, dissolved in the solution.  The electrochemical cell is adapted to employ the oxygen reduction reaction (ORR) at the cathode during operation, where the cathode is the air electrode of the metal-air battery.  The combination of the cerium oxide with the crown ether present in the solution constitutes the “ligated lanthanide compound” as claimed.  Note that the specification states (see “Ligand” section on pages 15-16) that the ligand may include crown ethers.  
With respect to the claim limitation “a reaction rate of the ORR reaction is increased by the ligated lanthanide compound”, such result is inherently achieved by including the ligated lanthanide compound.  Since Yazami teaches including the ligated lanthanide compound in the electrolyte where the oxygen reduction reaction occurs, one of ordinary skill in the art would have expected the electrochemical cell of Yazami to inherently achieve the claimed result.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34, 37-40, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami (US 2010/0266907) in view of Leddy (US 6,207,313).
Regarding claim 34, Yazami fails to teach the cathode (the positive electrode, per paragraph [0091]) being magnetically modified.
Leddy teaches (see abstract, col. 38, line 44 to col. 39, line 34, and col. 44, line 51 to col. 45, line 26) a method for improving an electrochemical cell such as batteries comprising applying a magnetic modifying coating onto an electrode.  The magnetic modification increases the flux of oxygen at the electrode surface thereby increasing efficiency of electrochemical reactions at the surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the magnetic modification to the surface of an electrode taught by Leddy to the cathode (positive electrode) of Yazami to achieve the increased efficiency of electrochemical reactions at the surface of the cathode taught by Leddy in the apparatus of Yazami.
Regarding claim 37, Yazami fails to teach the cathode (positive electrode) having an ionically conducting and/or ionically permeable film disposed on the cathode.
Leddy teaches (see abstract, col. 10, lines 18-36, col. 44, lines 28-46) including a composite film comprising an ion exchange polymer on an electrode in an electrochemical cell.  The composite film offered several advantages including enhancing reactant and product flux at the electrode surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Leddy of using a film comprising ion exchange polymer (i.e. an ionicially conducting film) in combination with the cathode/positive electrode of Yazami to achieve the enhanced reactant and product flux at the electrode surface taught by Leddy.
Regarding claim 38, Leddy additionally teaches (see col. 38, line 44 to col. 39, line 34, and col. 44, line 51 to col. 45, line 26) including magnetic particles configured to magnetically modify the cathode  to further improve the efficiency of the electrochemical reactions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the magnetic modification to the surface of an electrode taught by Leddy to the cathode (positive electrode) of Yazami to achieve the increased efficiency of electrochemical reactions at the surface of the cathode taught by Leddy in the apparatus of Yazami.
Regarding claim 39, the “ion exchange polymer” of Leddy is a “ionomer” as claimed.
Regarding claim 40, Yazami teaches (see paragraph [0042]) that the metal oxide dissolution enhancer included a broad range of compositions that enhanced the solvency of the metal (e.g. cerium) oxide, including ionic liquids.  Yazami teaches (see paragraphs [0172] and [0180]) the ionic liquid comprising trifluoromethanesulfonate salts.  Therefore, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to have conducted routine experimentation to have determined a suitable metal oxide dissolution enhancer from among those disclosed by Yazami.  Further, at least some of the trifluoromethanesulfonate salt would have been expected to become incorporated into the ion exchange polymer of Leddy.
Regarding claim 44, Yazami teaches (see claims 1 and 28) including the cerium compound in the electrode/cathode.  It would have been obvious to one of ordinary skill in the art to have combined the teachings of Yazami with the teachings of Leddy to place the cerium compound with the cerium oxide dissolution enhancer into the film coating the electrode taught by Leddy.
Regarding claim 46, see above regarding claims 34, 37 and 38 regarding the combination of the ion exchange polymer and magnetic particles modification for the electrode as suggested by Leddy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794